DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please cancel claims 5, 7-8 and 20.
	Please renumber claims 1-4, 6, 9-19 as claims 1-16.
		
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments disclosed in pages 7-9 under section 2 and 3 are persuasive. Moreover, the prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teach “determining a proximity of a plurality of spaces viewed by the cameras, based on the comparison of the TimeLines, wherein the spaces are defined by the views of the cameras; constructing a proximity graph of the proximity of the spaces viewed by the cameras, the proximity graph comprising nodes connected by edges, the nodes representing the spaces defined by the views of the cameras and each edge between two nodes representing a pathway between the spaces represented by the two nodes or equivalent features recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664